GOLDTHWAITE, J.
We think it does not admit of question that this bill was protested on the proper day. The twelve months for which it run expired on the 23d of February, and although it was then at maturity, yet by the commercial law, the parties were not in default until the last day of grace. All the text writers agree that if this fell on Sunday, the protest shorrld be made on Saturday. [Chitty on Bills, 410, a, and American cases cited in note 1; Story on Bills, § 337, 338.] The latter writer says, the reason of all this doctrine seems to be, that as the allowance of the days of grace is a mere indulgence to the acceptor, it shall be granted only in cases when it will not work any extra delay to the holder of the bill; but he shall be entitled to strict payment at the punctum temporis of the bill. If any other rule were adopted, the holder would be compelled to lose thq use of his money for four days, [Story on Bills, § 341.J This reason, whilst it prevents four days of grace being de? mandablé in any case, certainly cannot take away the right to three, except in the precise contingencies that are spoken of; and although the nominal maturity of the bill falls on Sunday, the days of grace are not thereby abridged.
Let the judgment be affirmed.